DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shen Wang (Reg. No. 71847) on 04/28/2021.
The application has been amended as follows:
Claim 16 is amended to recite the following: “The touch display panel of claim 15, wherein in the stacked structure, for two film layers adjacent to each other, a lower film layer in the two film layers protrudes outward by 2-20 µm more than an upper film layer in the two film layers”.

Allowable Subject Matter
Claims 1-4, 6-7 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach “a touch display panel comprising an active area and a raised area disposed on a substrate and comprising a light emitting device does not teach or fairly suggest the stacked structure comprises a first polysilicon layer disposed on the substrate; a first insulating layer disposed on the first polysilicon layer; a first metal layer disposed on the first insulating layer; a second insulating layer disposed on the first metal layer; a second metal layer disposed on the second insulating layer; a first interlayer dielectric ..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson Lam/Examiner, Art Unit 2622   
			/AMARE MENGISTU/                                Supervisory Patent Examiner, Art Unit 2623